ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Phoenix Management, Inc.                     )      ASBCA No. 61943
                                             )
Under Contract No. W52PIJ-13-G-0078          )

APPEARANCES FOR THE APPELLANT:                      Johnathan M. Bailey, Esq.
                                                    Hector M. Benavides, Esq.
                                                     Bailey & Bailey, P.C.
                                                     San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Wayne T. Branom III, JA
                                                     Trial Attorney

                               ORDER OF DISMISSAL

      The appeal has been withdrawn. Appellant has requested, and the government
does not object to, dismissal of this appeal without prejudice. Accordingly, it has been
dismissed from the Board's docket.

       Dated: May 15, 2019



                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 61943, Appeal of Phoenix
Management, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals